PER CURIAM.
This case involves another in the string of recent sentencing eases arising from the United States Supreme Court’s decision in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). Appellant, Markeil Deshon Thomas, challenges his concurrent thirty and forty year sentences for armed robbery and first-degree murder, respectively, imposed after we remanded this case for resentencing pursuant to Washington v. State, 103 So.3d 917 (Fla. 1st DCA 2012). See Thomas v. State, 110 So.3d 541 (Fla. 1st DCA 2013) (Thomas I). We affirm Mr. Thomas’s thirty-year armed robbery sentence. See Thomas v. State, 78 So.3d 644 (Fla. 1st DCA 2011); Gridine v. State, 89 So.3d 909 (Fla. 1st DCA 2011), rev. granted, 103 So.3d 139 (Fla.2012). We also affirm Mr. Thomas’s forty-year sentence for first-degree murder. But see Horsley v. State, 121 So.3d 1130, 1131 (5th DCA 2013), rev: granted,-So.3d-, 2013 WL 6224657 (Fla.2013) (holding “the only sentence now available in Florida for a charge of capital *591murder committed by a juvenile is life with the possibility of parole after twenty-five years.”).
AFFIRMED.
BENTON, and SWANSON, JJ„ concur.
OSTERHAUS, Specially Concurring.